Case 2:20-cv-00007-RWS Document 82 Filed 07/29/20 Page 1 of 3 PageID #: 1202



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 GENERAL ACCESS SOLUTIONS, LTD.,

                Plaintiff,
                                                              Case No. 2:20-cv-00007
 v.
                                                              JURY TRIAL DEMANDED
 SPRINT SPECTRUM L.P., SPRINTCOM, INC.
 and ASSURANCE WIRELESS USA, L.P.,

                Defendants.


               JOINT STATEMENT REGARDING TECHNICAL ADVISOR
       Plaintiff General Access Solutions, Ltd. and Defendants Sprint Spectrum L.P., SprintCom,

Inc., and Assurance Wireless USA, L.P. hereby advise the Court that an agreement could not be

reached on whether a technical advisor is necessary in this case. The parties also could not agree on

an appropriate technical advisor in the event the Court determines an advisor would be helpful.
Case 2:20-cv-00007-RWS Document 82 Filed 07/29/20 Page 2 of 3 PageID #: 1203



Dated: July 29, 2020                                    Respectfully submitted,

BARTLIT BECK LLP                                        MCGUIRE WOODS LLP

/s/Glen E. Summers                                      /s/Jason W. Cook
Glen E. Summers (Lead Counse)                           Robert W. Weber
(Colorado Bar No. 30635)                                Texas State Bar No. 21044800
John M. Hughes (Colorado Bar No. 38295)                 5505 Plaza Drive
Nosson D. Knobloch (Colorado Bar No.                    P.O. Box 6167
42134)                                                  Texarkana, TX 75503
Bartlit Beck LLP                                        Phone: (903) 223-5656
1801 Wewatta Street, Suite 1200                         Fax: (903) 223-5652
Denver, CO 80202                                        bweber@smithweber.com
Telephone: (303) 592-3100
glen.summers@bartlitbeck.com                            McGuireWoods LLP
john.hughes@bartlitbeck.com                             Jason W. Cook (Lead Counsel)
nosson.knobloch@bartlitbeck.com                         Texas State Bar No. 24028537
                                                        Shaun W. Hassett
Jennifer Parker Ainsworth                               Texas State Bar No. 24074372
(Texas Bar No. 00784720)                                Phone: (214) 932-6400
WILSON, ROBERTSON &                                     Fax: (214) 932-6499
CORNELIUS, P.C.                                         2000 McKinney Avenue, Suite 1400
909 ESE Loop 323, Suite 400                             Dallas, TX 75201
Tyler, Texas 75701                                      jcook@mcguirewoods.com
Telephone: (903) 509-5000                               shassett@mcguirewoods.com
jainsworth@wilsonlawfirm.com
                                                        David E. Finkelson (VA Bar No. 44059)
Attorneys for Plaintiff General Access Solutions,       George B. Davis (VA Bar No. 83165)
LLC                                                     Gateway Plaza
                                                        800 East Canal St.
                                                        Richmond, Virginia 23219
                                                        Phone: (804) 775-1000
                                                        Fax: (804) 775-1061
                                                        dfinkelson@mcguirewoods.com
                                                        gdavis@mcguirewoods.com


                                                        Attorneys for Defendants SprintCom, Inc., Assurance
                                                        Wireless USA, L.P., and Sprint Spectrum L.P.




                                                    2
Case 2:20-cv-00007-RWS Document 82 Filed 07/29/20 Page 3 of 3 PageID #: 1204




                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5 on July 29, 2020.


                                                 /s/Glen E. Summers




                                             3
